Opinion filed October 9, 2008




                                             In The


   Eleventh Court of Appeals
                                           __________

                                    No. 11-08-00234-CR
                                        __________

                        CARL RAYMOND DOLAN, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 59th District Court

                                    Grayson County, Texas

                                 Trial Court Cause No. 47458


                            MEMORANDUM OPINION
       Carl Raymond Dolan is attempting to appeal to this court from the trial court’s denial of his
motion requesting DNA testing pursuant to TEX . CODE CRIM . PROC. ANN . §§ 64.01–.05 (Vernon
2006 & Supp. 2008). We dismiss for want of jurisdiction.
       When Dolan’s pro se brief, pro se notice of appeal, and pro se motion to file the notice of
appeal were received in this court, the clerk wrote the parties pointing out that Dolan was
challenging a ruling from a Grayson County district court and that Grayson County was not a county
that appealed to this court. The September 19, 2008 letter asked Dolan to respond showing grounds
for continuing this appeal. Dolan has responded.
       In his response, Dolan informs this court that, because his underlying criminal conviction had
been transferred to this court in 2000, he filed his brief, notice of appeal, and motion in the DNA
appeal in this court. Dolan’s DNA case is a separate proceeding from his criminal conviction appeal.
Any appeal from the Grayson County trial court will lie with the Fifth Court of Appeals pursuant to
TEX . GOV ’T CODE ANN . § 22.201(f) (Vernon Supp. 2008); therefore, this court lacks jurisdiction
to entertain this appeal. TEX . GOV ’T CODE ANN . § 22.201(l) (Vernon Supp. 2008).
       The appeal is dismissed.


                                                             PER CURIAM


October 9, 2008
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2